Citation Nr: 0820133	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System in Lincoln, Nebraska


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred June 27, 2005 to June 28, 2005 for services rendered 
by Bryan LGH Medical Center.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1972 to July 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Nebraska-Western Iowa Health Care 
System in Lincoln, Nebraska.  


FINDING OF FACT

The Board was notified by the RO that the veteran died in May 
2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 5, 2008, one day after the veteran was scheduled to 
testify before the undersigned Acting Veterans Law Judge in 
regards to the above issue at a personal hearing, the Board 
received notification from the RO that the veteran had died 
in May 2008.  A copy of the death notice from the Lincoln 
Journal Star has been associated with the veteran's VA claims 
folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

The Board finds that this case is one in which the law is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to reimbursement of 
unauthorized medical expenses incurred June 27, 2005 to June 
28, 2005 for services rendered by Bryan LGH Medical Center is 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran, including the 
timeliness of the veteran's substantive appeal.  38 C.F.R. § 
20.1106 (2007).  


ORDER

The appeal is dismissed due to the death of the veteran.



____________________________________________
MICHEAL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


